 



Exhibit 10(cc)
KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN
RESTRICTED UNIT AWARD AGREEMENT
     This restricted unit award agreement (the “Agreement”) is made as of this
                    day of                     , 2007 (the “Award Date”),
between Keithley Instruments, Inc., an Ohio corporation (the “Company”), and
that key employee of the Company named at the bottom of this Agreement (“Key
Employee”). Subject to the terms, conditions and limitations set forth in this
Agreement (including, without limitation, the vesting provisions of paragraph 5
hereof), Key Employee hereby is granted and awarded restricted units the number
of which are indicated on the Notice of Grant of Restricted Units attached
hereto and incorporated herein by reference (the “Grant Notice”), with each such
unit representing the economic value of a common share of the Company (the
“Award”). When and whether Company common shares are issued to or in respect of
Key Employee (if any) as a result of this Award shall be determined strictly in
accordance with this Agreement, subject to the general provisions of the Plan.
     This Agreement (including the Grant Notice and any and all incorporated
Exhibits hereto) is subject to the terms and conditions of the Keithley
Instruments, Inc. 2002 Stock Incentive Plan, as amended and then in effect (the
“Plan”). The Plan’s terms and conditions are incorporated herein by this
reference. Additional terms and conditions of this Agreement are as follows:

  1.   Issuance & Transfer of Common Shares and Other Amounts and Rights. In the
event the restricted units evidenced by this Award vest as provided in paragraph
5 hereof, then as soon as practicable thereafter the Company shall transfer and
issue to Key Employee (or such other person as may then be entitled hereunder)
those Company common shares that such units represent.     2.   Tax, Withholding
Matters. Any Key Employee or other person receiving Company common shares in
connection with the vesting of restricted units in accordance with Paragraph 5
hereof shall provide for the satisfaction of all applicable federal, state and
local withholding taxes and assessments arising in respect of such issuance and
transfer of shares; the amount of such withholding taxes and assessments shall
be determined by the Company, acting in its sole discretion (the “Total
Withholding”). Upon request, the Company shall provide Key Employee with the
information needed to determine the Total Withholding. At the Company’s
discretion, the Total Withholding shall be paid with cash or check, or with a
surrender of Company common shares having a fair market value on the date of
transfer equal to that portion of the Total Withholding for which payment in
cash or check is not made. The Committee may, in its sole discretion, specify
other methods for transferring Company common shares in satisfaction of Final
Awards, but any such specification shall only be made in writing.

Restricted Share Award Agreement
ST:rs 11/12/07
Page 1

 



--------------------------------------------------------------------------------



 



  3.   Interests Not Transferable. Any and all Awards made hereunder shall not
be transferable or assignable, or capable of alienation or anticipation, by Key
Employee except as otherwise expressly permitted by the Plan. Likewise, except
as specifically provided in the Plan, Company common shares issued hereunder
shall only be issued to Key Employee or his personal representative (except in
the event of Key Employee’s death or disability, in which event
otherwise-issuable Company common shares owed to Key Employee at death or
disability shall be issued only to or for Key Employee’s estate (in the case of
death) or to Key Employee’s legal representative (in the case of disability)).  
  4.   Units Carry No Dividend or Voting Rights. Awards made hereunder are at
all times subject to all restrictions contained in this Agreement and in the
Plan. Key Employee shall not have, or accrue, any shareholder rights as a result
of being credited with units hereunder in respect of an Award. The right to
receive dividends, and to vote or otherwise assert shareholders’ rights, shall
only arise and accrue as and when Company common shares are issued and
transferred to Key Employee in accordance with, and in satisfaction of, the
Company’s obligations under the terms of the Plan and this Agreement. Key
Employee understands and acknowledges that the Committee, acting in its sole
discretion, may require Key Employee, or his successor, to represent and warrant
that he will comply with all applicable laws and regulations or confirm certain
factual matters, if requested by the Company’s legal counsel.     5.   Vesting,
Expiration and Termination Rules. The units awarded hereunder will fully vest on
the fourth (4th) anniversary of the Award Date, subject to the provisions of
Paragraph 7 hereof (the “Vesting Date”). Notwithstanding the preceding sentence,
in the event Key Employee’s employment by the Company terminates (including any
employment with Company subsidiaries and affiliates whose financial results are
reported on a consolidated basis with the Company) prior to the Vesting Date,
regardless of the reason(s) therefor, all Key Employee’s rights hereunder shall
terminate immediately and be extinguished, and thereafter shall have no value.  
  6.   Coordination With Other Rules. None of the terms, conditions or
provisions in this Agreement shall be interpreted or applied to cause any common
share of the Company, issued in connection with this Agreement, not to be a
fully paid and non-assessable common share of the Company.     7.   Forfeiture;
Set Off & Recoupment. Notwithstanding any other provision of this Agreement or
the Plan, Key Employee’s rights hereunder with respect to the Award evidenced
hereby (whether or not then vested) shall immediately terminate, and otherwise
be subject to forfeiture, set off and reduction for and against any claims the
Company may have or asserts against Key Employee for any of the following
actions by Key Employee, taken while employed by the Company and, with respect
to subparagraph (a ), within a three (3)-year period commencing with the
cessation of Key Employee’s Company employment:

Restricted Share Award Agreement
ST:rs 11/12/07
Page 2

 



--------------------------------------------------------------------------------



 



  a)   Any direct or indirect disclosure or publication (or, during the three
(3)- year period commencing with the cessation of Key Employee’s Company
employment, an use) by Key Employee of any Company trade secret or confidential
information;     b)   Any act of embezzlement, fraud or breach of fiduciary duty
during Key Employee’s employment with the Company that contributed to a
restatement of the Company’s financial statements;     c)   Any material
violation (as determined by the Board of Directors) by Key Employee of the terms
of any written agreement between Key Employee of the Company;     d)   Any act
of embezzlement, fraud, dishonesty, nonpayment of any obligation to the Company,
breach of fiduciary duty or deliberate disregard of Company rules resulting in a
loss, damage or injury to the Company.     In the event of any violation by Key
Employee of any subparagraph above, the Award evidenced hereby then held by Key
Employee hereunder (whether or not then vested) shall immediately terminate, be
extinguished or forfeited, and have no further effect. In addition if there is a
violation of subparagraphs (a) and/or (b) above, with respect to all units
awarded hereunder, and with respect to any Company common shares issued or
expected to be issued in connection with the Final Award, Key Employee shall
promptly forfeit, relinquish and surrender to the Company all gains, profits,
and income Key Employee has realized from such Award if the profit or income was
realized within thirty-six (36) months of the violations in question. Any
failure by the Company to assert its set off, forfeiture and recoupment rights
under this paragraph with respect to specific claims against Key Employee shall
not waive, or operate to waive, the Company’s right to later assert its rights
hereunder with respect to other or subsequent claims against Key Employee.

  8.   Choice of Law; Consent to Jurisdiction. Key Employee hereby consents and
agrees that Ohio law controls the parties’ procedural and substantive rights and
obligations under this Agreement, and also consents and agrees to the
jurisdiction of the state court of general jurisdiction sitting in Cuyahoga
County, Ohio, as the exclusive forum for resolving all claims and issues arising
under, out of, or in respect of, this Agreement.     9.   Severability; Survival
of Certain Provisions. The unenforceability of one (1) or more of the provisions
in this Agreement shall not vitiate or render void or unenforceable the
remaining provisions of this Agreement; rather, such remaining provisions will
remain fully enforceable to the extent permitted by law. Notwithstanding any
contrary provision contained in the Plan or this Agreement, the provisions of
paragraph 8 hereof shall specifically survive the termination, lapse or
expiration of the Plan and/or this Agreement.

Restricted Share Award Agreement
ST:rs 11/12/07
Page 3

 



--------------------------------------------------------------------------------



 



  10.   Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

            KEITHLEY INSTRUMENTS, INC.
    DATE OF GRANT:                                           By:           
Joseph P. Keithley        Title:  Chairman of the Board, President
and Chief Executive Officer     

ACCEPTANCE BY KEY EMPLOYEE
     The undersigned has read and understood, and hereby accepts, the terms,
conditions, and obligations and restrictions imposed hereunder, as well as the
terms, conditions and limitations of the Plan to which this Agreement is subject
and subordinate.

                DATE:                                                      Name
 

Restricted Share Award Agreement
ST:rs 11/12/07
Page 4

 